Title: Jonathan Williams, Jr., to the American Commissioners, 12 April 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes April 12. 1777.
Since writing by this days post I have received the inclosed plans and Memorandum from Messr. Jean henry Wilfelsheim & Compy. who wish to be employed to build in some port in the Baltic Sea ships of war on account of the Congress if they or you for them will give orders. They say that they can do this in a very advantageous manner that being the Country for Wood Iron Hemp and naval Stores. If you think such an undertaking worth prosecuting and will either keep the Plans for your own Government or will send them to the Congress they are at your Service (but if you at once decide not to have any thing to do in the Business it is desired that they may be returned). If you desire particular proposals I will examine into the whole Intention but without your permission I did not think proper to make farther Enquiry as it may only give False expectations. In the mean time I think it my duty to communicate thus Far and have the honour to be Gentlemen &c.
It is reported to day that a privateer called the Dr. Franklin has carried 3 prizes into Bayonne.
